Fourth Court of Appeals
                                San Antonio, Texas
                                       March 6, 2019

                                    No. 04-18-00590-CV

                  John R. HALL, D.O. and South Texas Spinal Clinic, PA,
                                      Appellants

                                             v.

                                     Julian VASQUEZ,
                                          Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-22025
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
      Sitting:      Rebeca C. Martinez, Justice
                    Luz Elena D. Chapa, Justice
                    Irene Rios, Justice

     The panel has considered the Appellee’s Motion for Rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court